DETAILED ACTION
The following is a Final Office action.  In response to Examiner’s communication of 4/29/21, Applicant, on 7/29/21, amended claims 1, 8, 11, 18, and 20. Claims 1-3, 5, 7-13, 15, and 17-20 are pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
No Information Disclosure Statement has been filed in regard to this application. As such, no IDS has yet been considered for this application.

Response to Amendment
Applicant’s amendments are acknowledged.
The 35 USC 112 rejections of claims 1-20 are withdrawn in light of Applicant’s amendments and explanations.
The 35 USC 101 rejections of claims 1-3, 5, 7-13, 15, and 17-20 regarding abstract ideas are still applied in light of Applicant’s amendments and explanations.
Revised 35 USC § 103 rejections of claims 1-3, 5, 7-13, 15, and 17-20 are applied in light of Applicant’s amendments and explanations

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title
Claims 1-3, 5, 7-13, 15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In the instant case, claims 1-3, 5, and 7-10 are directed towards a process, and claims 11-13, 15, and 17-20 are directed towards a machine or article of manufacture.
Regarding claim 1, the claim is directed to the judicial exception of certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. The following claim limitations are analogous to court identified abstract ideas that are representative of certain methods of organizing human activity: “receiving… one or more meeting parameters corresponding to a recurring meeting and provided by a user, wherein the one or more meeting parameters comprise flexible parameters, wherein the flexible parameters comprise parameters that are adjustable by the information handling device in view of scheduling occurrences of the recurring meeting,” “accessing a schedule for each of a plurality of attendees and a schedule for possible meeting locations for the recurring meeting,” and “based upon the one or more meeting parameters, the schedule for each of the plurality of attendees, and the possible meeting locations, scheduling times and locations for each recurrence of the recurring meeting, wherein the scheduling comprises providing available meeting dates, available meeting times, and available meeting locations fulfilling the one or more meeting parameters, wherein the scheduled times and locations have the least deviation, as compared to other times and locations, from desired times and locations provided by the user.” The concepts described in the limitations when taken both as a whole and individually are not meaningfully different than those found by the courts to be abstract ideas and are similarly considered to be certain methods of 
Additionally, the claims do not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory determinations. The claims do not recite any particular use for these determinations that improve upon the underlying computer technology. Additionally, the claims recite the additional elements of: “receiving, at an information handling device,” (computer processor and memory with computer instructions). Additionally, independent claims 11 and 20 recite further additional elements: “An electronic device, comprising: a wireless charger integrated into the electronic device; a processor; a memory device that stores instructions executable by the processor to:” (computer processor and memory with computer instructions); “A product, comprising: a storage device that stores code, the code being executable by a processor and comprising,” (computer processor and memory with computer instructions). Examiner notes that the implementation of the abstract concepts utilizing technology in this way is generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). Accordingly, Examiner does not find that the claims recite a practical application of the abstract concepts recited by the claims.
Additionally, the elements of the instant process, when taken in combination, together do not recite significantly more than the abstract idea itself. In regard to the claims showing significantly more, the claims do not recite “significantly more” because the claim is not either 1) improving another technology, 2) improving the functioning of the computer itself, 3) Applying the judicial exception with, or by use of, a particular machine, 4) Effecting a transformation or reduction of a particular article to a different state or thing, 5) Adding a specific limitation other 
The method and system, as claimed by the applicant, is no more than a general linking of the use of the abstract idea (an idea of itself) to a particular technological environment (the use of computers to calculate and transmit data). The recitation of well-known computer functions does not meet the “significantly more” threshold. Additionally, the application of computer technology amounts to merely applying the abstract concepts via computer elements. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [0018]-[0026]). The recited computer elements and functions that are applied to the abstract idea in the claims are “receiving, at an information handling device,” (computer processor and memory with computer instructions). Additionally, independent claims 11 and 20 recite further additional elements: “An electronic device, comprising: a wireless charger integrated into the electronic device; a processor; a memory device that stores instructions executable by the processor to:” (computer processor and memory with computer instructions); “A product, comprising: a storage device that stores code, the code being executable by a processor and comprising,” (computer processor and memory with computer instructions). For additional information see MPEP 2106.05(f) “claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 2358.
Claims 2, 3, 5, and 7-10 and 12, 13, 15, and 17-19 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) are rejected 
Regarding claims 11-13, 15, and 17-20, the claim is directed to an apparatus/system and computer readable media for performing the method steps as described above and are rejected in that the recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. The application of computer technology in the claims merely serves to facilitate computerized implementation of the abstract idea. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [0018]-[0026]).
The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.  In addition, the claims are not necessarily rooted in computer technology without an analogous situation that does not involve computer technology.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Note:  The analysis above applies to all statutory categories of invention.  As such, the presentment of any claim otherwise styled as a machine or manufacture, for example, would be subject to the same analysis. 	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(A)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(A)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-13, 15, and 17-20 are rejected under 35 U.S.C. 102(A)(2) as being anticipated by U.S. Patent Application Publication Number 2016/0350721 to Comerford et al. (hereafter referred to as Comerford).
As per claim 1, Comerford discloses:
A method comprising: receiving, at an information handling device, one or more meeting parameters corresponding to a recurring meeting and provided by a user; (Paragraph Number [0144] teaches a planning system, such as the planning system 712 (FIG. 7) analyzes characteristics of historical events (e.g., event timing, attendees of the events, and prices paid for the events) to predict characteristics of future events.  For example, the planning system may determine that some events repeat according to a regular pattern (e.g. daily, weekly, monthly, bimonthly, quarterly, biannually, annually, etc. .  . . ). The planning system may present a forecast of future events that continue these historical patterns into the future.  Further, the planning system may forecast 
wherein the one or more meeting parameters comprise flexible parameters (Paragraph Number [0095] teaches the user profiles 102 may be based on flexible associations between data within the data store 104.  To this end, the user profiles 102 may simply be a linking table which associates the biographical information 106 and the scheduling preferences 108.  In another embodiment, the user profiles 102 may be stored with both the biographical information 106 and the scheduling preferences 108 within the same data structure. Paragraph Number [0096] teaches each time a user submits a suggested calendar entry to the scheduling system 100, characteristics of the calendar entry are recorded, categorized and used to further define the scheduling preferences 108 for a profile.  For example, when a user 110 schedules a private Pilates session with an instructor, various characteristics of the calendar entry such as date and time, instructor name, and special instructions (e.g., notes from the user to the instructor indicating personal preferences of the user) are stored within the schedule preferences 108).
wherein the flexible parameters comprise parameters that are adjustable by the information handling device in view of scheduling occurrences of the recurring meeting (Paragraph Number [0066] teaches systems and methods for processing scheduling 
accessing a schedule for each of a plurality of attendees and a schedule for possible meeting locations for the recurring meeting (Paragraph Number [0138] teaches the monitoring component 714 is configured to provide a user interface through which the monitoring component 714 receives selections and de-selections of the configurable parameters that specify the automatic request.  This interface enables users to deactivate 
based upon the one or more meeting parameters, the schedule for each of the plurality of attendees, and the possible meeting locations, scheduling times and locations for each recurrence of the recurring meeting. (Paragraph Number [0066] teaches systems and methods for processing scheduling requests. A scheduling system executes a process that receives a request to generate a suggested calendar entry.  The request includes at least one identifier of a profile (e.g., a user profile, a resource profile, or profiles for other entities involved in scheduled events).  In response to receiving the request, the system generates a suggested calendar entry based in part on characteristics of previously created calendar entries within the system.  For instance, systems and methods in accord with some examples identify one or more preferences of users associated with a profile.  Scheduling preferences may include any characteristic of previously created calendar entries and automatic entry of these scheduling preferences to enable the generation of suggested calendar entries with minimal user input. Required characteristics must be provided for successful creation of a calendar entry. Examples of required characteristics include a location, an instructor, a client, and a time. Paragraph Number [0144] teaches a 
wherein the scheduling comprises providing available meeting dates, available meeting times, and available meeting locations fulfilling the one or more meeting parameters (Paragraph Number [0066] teaches systems and methods for processing scheduling requests. A scheduling system executes a process that receives a request to generate a suggested calendar entry.  The request includes at least one identifier of a profile (e.g., a user profile, a resource profile, or profiles for other entities involved in scheduled events).  In response to receiving the request, the system generates a suggested calendar entry based in part on characteristics of previously created calendar entries within the system.  For instance, systems and methods in accord with some examples identify one or more preferences of users associated with a profile.  Scheduling preferences may include any characteristic of previously created calendar entries and automatic entry of these scheduling preferences to enable the generation of suggested calendar entries with minimal user input. Required characteristics must be provided for successful creation of a calendar entry. Examples of required characteristics include a location, an instructor, a client, and a time. Paragraph Number [0144] teaches a planning 
wherein the scheduled times and locations have the least deviation, as compared to other times and locations, from desired times and locations provided by the user 
As per claim 11, Comerford teaches:
An electronic device, comprising: a wireless charger integrated into the electronic device; a processor; a memory device that stores instructions executable by the processor to: (Paragraph Number [0027] teaches a system for scheduling at least one time slot is provided.  The system includes a memory; at least one processor coupled to the memory; and a scheduling component executable by the at least one processor. Paragraph Number [0194] teaches the computer system 602 includes a processor 610, a memory 612, an interconnection element 614, an interface 616 and data storage element 618.  To implement at least some of the aspects, functions and processes disclosed herein, the processor 610 performs a series of instructions that result in manipulated data.  The processor 610 may be any type of processor, multiprocessor or controller).
The remainder of the claim limitations are substantially similar to the claim limitations found in claim 1 and are rejected for the same reasons as put forth in regard to claim 1.
As per claim 20, Comerford teaches:
A product, comprising: a storage device that stores code, the code being executable by a processor and comprising: (Paragraph Number [0027] teaches a system for scheduling at least one time slot is provided.  The system includes a memory; at least one processor coupled to the memory; and a scheduling component executable by the at least one processor. Paragraph Number [0194] teaches the computer system 602 includes a processor 610, a memory 612, an interconnection element 614, an interface 616 and data storage element 618.  To implement at least some of the aspects, functions and processes disclosed herein, the processor 610 performs a series of instructions that result 
The remainder of the claim limitations are substantially similar to the claim limitations found in claim 1 and are rejected for the same reasons as put forth in regard to claim 1.
As per claims 2 and 12, Comerford discloses each of the limitations of claims 1 and 11 respectively.
	In addition, Comerford discloses:
wherein the one or more meeting parameters comprises a list of attendees for the recurring meeting. (Paragraph Number [0144] teaches a planning system, such as the planning system 712 (FIG. 7) analyzes characteristics of historical events (e.g., event timing, attendees of the events, and prices paid for the events) to predict characteristics of future events.  For example, the planning system may determine that some events repeat according to a regular pattern (e.g. daily, weekly, monthly, bimonthly, quarterly, biannually, annually, etc. .  . . ). The planning system may present a forecast of future events that continue these historical patterns into the future.  Further, the planning system may forecast attendees of the events of and prices paid for the events based on the attendees of and prices paid for the historical events).
As per claims 3 and 13, Comerford discloses each of the limitations of claims 1 and 11 respectively.
In addition, Comerford discloses:
wherein the one or more meeting parameters comprises one or more of: a meeting start time, a location, a recurrence frequency of the meeting, and a meeting length (Paragraph Number [0144] teaches a planning system, such as the planning system 712 (FIG. 7) analyzes characteristics of historical events (e.g., event timing, attendees of the events, and prices paid for the events) to predict characteristics of future events.  For example, the planning system may determine that some events repeat according to a regular pattern (e.g. daily, weekly, monthly, bimonthly, quarterly, biannually, annually, etc. .  . . ). The planning system may present a forecast of future events that continue these historical patterns into the future.  Further, the planning system may forecast attendees of the events of and prices paid for the events based on the attendees of and prices paid for the historical events).
process the data associated with the set of individuals, to determine the set of current skills of each individual 
As per claims 5 and 15, Comerford discloses each of the limitations of claims 1 and 11 respectively.
In addition, Comerford discloses:
wherein the scheduling comprises scheduling different meeting times and locations for at least two of the recurrences of the recurring meeting (Paragraph Number [0066] teaches systems and methods for processing scheduling requests. A scheduling system executes a process that receives a request to generate a suggested calendar entry.  The request includes at least one identifier of a profile (e.g., a user profile, a resource profile, or profiles for other entities involved in scheduled events).  In response to receiving the request, the system generates a suggested calendar entry based in part on characteristics of previously created calendar entries within the system.  For instance, systems and methods in accord with some examples identify one or more preferences of users associated with a profile.  Scheduling preferences may include any characteristic of previously created calendar entries and automatic entry of these scheduling preferences to enable the generation of suggested calendar entries with minimal user input. Required characteristics must be provided for successful creation of a calendar entry. Examples of required characteristics include a location, an instructor, a client, and a time).
As per claims 7 and 17, Comerford discloses each of the limitations of claims 1, 5, and 6, and 11, 15, and 16 respectively.
In addition, Comerford discloses:
wherein the scheduling comprises providing an indication of conflicts with the one or more meeting parameters (Paragraph Number [0212] teaches when modifying an appointment type of a scheduled single appointment to a shared appointment or 
As per claims 8 and 18, Comerford discloses each of the limitations of claims 1 and 11 respectively.
In addition, Comerford discloses:
wherein the scheduling comprises scheduling times and locations for each recurrence of the recurring meeting (Paragraph Number [0066] teaches systems and methods for processing scheduling requests. A scheduling system executes a process that receives a request to generate a suggested calendar entry.  The request includes at least one identifier of a profile (e.g., a user profile, a resource profile, or profiles for other 
As per claims 9 and 19, Comerford discloses each of the limitations of claims 1 and 11 respectively.
In addition, Comerford discloses:
wherein the scheduling comprises optimizing the scheduling to fulfill as many of the one or more meeting parameters as possible (Paragraph Number [0066] teaches systems and methods for processing scheduling requests. A scheduling system executes a process that receives a request to generate a suggested calendar entry.  The request includes at least one identifier of a profile (e.g., a user profile, a resource profile, or profiles for other entities involved in scheduled events).  In response to receiving the request, the system generates a suggested calendar entry based in part on characteristics of previously created calendar entries within the system.  For instance, systems and methods in accord with some examples identify one or more preferences of users associated with a profile.  Scheduling preferences may include any characteristic of previously created calendar entries and automatic entry of these scheduling preferences to 
As per claim 10, Comerford discloses each of the limitations of claim 1.
In addition, Comerford discloses:
wherein the scheduling comprises automatically scheduling each recurrence of the recurring meeting without additional user input to address one or more conflicts identified by the information handling device during the scheduling. (Paragraph Number [0066] teaches in response to receiving the request, the system generates a suggested calendar entry based in part on characteristics of previously created calendar entries within the system.  For instance, systems and methods in accord with some examples identify one or more preferences of users associated with a profile.  Scheduling preferences may include any characteristic of previously created calendar entries and automatic entry of these scheduling preferences to enable the generation of suggested calendar entries with minimal user input.  Characteristics of calendar entries may be required or optional.  Required characteristics must be provided for successful creation of a calendar entry.  In some embodiments, examples of required characteristics include a location, an instructor, a client, and a time.  Optional characteristics may or may not be provided for any given calendar entry. Paragraph Number [0165] teaches the machine learning processes that rely on the previously mentioned identifiers, features, and or objects to provide suggestions for events or outputs are computer processor methods where the processor does not need or rely on additional human or manual input to .

Response to Arguments
Applicant’s arguments filed 7/29/2021 have been fully considered but they are not persuasive.
Applicant argues that the claims are eligible under 35 USC 101. (See Applicant’s Remarks, 7/29/2021, pgs. 8-17). Examiner respectfully disagrees. As noted in the 35 USC 101 analysis presented above, the claims recite an abstract concept that is encapsulated by decision making analogous to a method of organizing human activity. Examiner notes that each of the limitations that encapsulate the abstract concepts are recited in the above 35 USC 101. Additionally, the claims do not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory determinations (output of the optimization of the schedule) and provide for direction for either a person or machine to follow at some future time. The claims do not recite any particular use for these determinations and directions that improve upon the underlying computer technology (in this instance the computer software, processor, and memory). Instead, Examiner asserts that the claim language is only used as implementation of the abstract concepts utilizing technology. The claims are not directed towards the technology, but are instead directed towards the overarching abstract concepts or schedule optimization utilizing computer processors and in this way is generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). Examiner notes that modifying the steps that include the complex calculations and determinations of the optimized schedule does not change the analysis 
Applicant argues that the previously cited reference does not teach the newly amended portions including the new limitations recited by the independent claims. (See Applicant’s Remarks, 7/29/2021, pgs. 17-20). Examiner respectfully disagrees. Examiner notes that new citations from the previously cited reference has been applied to the newly presented claim limitations as indicated in the above in the 35 USC 102 rejection. Additionally, Examiner notes that the system as described in the Comerford reference is functionally equivalent to the system claimed by Applicant in the presently presented claim limitations. As such, Applicant’s arguments have been rendered moot. In response to Applicant’s arguments, Examiner directs Applicant to review the new citations provided in the 35 USC 102 rejection presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. H. D./
Examiner, Art Unit 3624

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624